Title: From George Washington to Major General Horatio Gates, 4 March 1777
From: Washington, George
To: Gates, Horatio



Sir,
Morris Town Mar. 4th 1777.

Since my Letter of yesterdays date I have had so many different Accts of the Militias term of Service expiring, or being upon the point of doing so, that I am obliged, in the most pressing manner to desire, that you will order all the Continental Troops on to this place, except those who have never had the small pox, and are detain’d for Inoculation (which I earnestly beg may be hastened as much as possible).

It would have been consistent with my Wish to have given the new Levies a little halt at Philadelphia to prepare them better for the Field, but the Situation of our Affairs will not I find admit of it. Let those that come on be properly Officer’d—In like manner let those that stay for the purpose of Inoculation have proper Officers to attend to; and March them up, so soon as they are able. An Officer or two from each Regiment might also (if necessary) be left to bring on such Articles as their respective Regiments may want.
Our need of a Re-inforcement owing to the departure of the Militia will, in a few days be so great, that if there are not Continental Troops to come forward, it will be proper for you to make application, in my name, to the Council of Safety for a Reinforcement of Militia—and I desire that you will in my name also call upon the Commanding Officers of the Pennsylvania Regiments, and the Regiment of the lower Counties, for a strict obedience to this order.
Prudence will naturally suggest to you, the propriety of concealing our Situation, and weakness, as much as possible in Issuing your Orders & making the Application above. I am Sir Yr most Obedt Servt

Go: Washington

